Citation Nr: 0924318	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-operative residuals, left shoulder injury with 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in May 2009, with the 
Veteran sitting at the Cleveland RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
A transcript of the testimony is in the claims file.

At his May 2009 personal hearing, the Veteran raised the 
issue of entitlement to service connection for the scar 
associated with his left shoulder surgery during service.  As 
the issue of entitlement to service connection for a left 
shoulder scar has not yet been considered RO, that issue is 
referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming an increased evaluation 
for his service-connected post-operative residuals, left 
shoulder injury with arthritis.  At his May 2009 personal 
hearing, the Veteran testified that he was treated for the 
pain and discomfort in his arm by his private physician, Dr. 
L, throughout the course of the appeal.  He intimated that 
the records pertaining to that treatment were relevant to his 
claim.  In that regard, the Board notes that the clinical 
records from Dr. L. have not been obtained.  Thus, in order 
to properly adjudicate this Veteran's claim, the identified 
private treatment records and any other treatment records 
pertaining to the Veteran's left shoulder disability should 
be obtained and evaluated, as they are potentially pertinent 
to the Veteran's claim.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).

In addition, the Veteran also testified at his May 2009 
personal hearing that the range of motion findings on his 
most recent VA examination, conducted in December 2008, were 
not accurate.  In this regard, the Veteran testified that the 
range of motion findings on that examination were forced to 
degrees greater than would normally be present, and that he 
could only raise his left arm about 6 to 8 inches from his 
side.  In this regard, the Board notes that VA's duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Therefore, because it is uncertain whether the December 2008 
VA examination reflects the current state of the Veteran's 
disability, he must be scheduled for a new examination in 
order to ascertain the current severity of his service-
connected left shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his left 
shoulder disorder, to specifically include 
private treatment records from Dr. L.  
Appropriate action must then be taken to 
obtain the identified records.  If the 
requested records are not available, this 
should be noted in the Veteran's claims 
file.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected left shoulder disorder.  
The examination should include full range 
of motion studies (utilizing a 
goniometer), recent x-rays, and any other 
tests, considered necessary by the 
examiner.  In testing range of motion, the 
examiner should note if the Veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion. 

The claims file should be made available 
for the examiner(s) to review.  The 
examiner(s) should review all pertinent 
records associated with the claims file 
and comment on the severity of the 
Veteran's above-named conditions.  The 
medical basis for all opinions expressed 
should also be given. The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




